United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                              June 22, 2006

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                               No. 04-11447
                             Summary Calendar



                           BOBBY CHARLES JONES,

                                                        Plaintiff-Appellant,

                                     versus

                           JAY PILLOW; et al.,

                                                                   Defendants,


         JAY PILLOW; DAMON JAMES; ROBERT NELSON; CITY OF WAXAHACHIE,


                                                       Defendants-Appellees.


             Appeal from the United States District Court
                  for the Northern District of Texas
                            (3:02-CV-1825)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     For    this   42   U.S.C.   §   1983     action   against   the    City    of

Waxahachie, Texas, and three of its police officers, arising from

Bobby Charles Jones’ arrest on a domestic abuse charge, Jones

contests the summary judgment awarded defendants on his several

claims discussed below, including for excessive force.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Jones asserts that, by failing to view the evidence in the

requisite   light   most    favorable       to   him,   the   summary     judgment

standard was incorrectly applied in determining probable cause

existed for:    the warrantless entry; the search of his home; and

his warrantless arrest.        The district court concluded that his

entry and search claims were time-barred.               Jones does not dispute

that ruling.    See Summers v. Dretke, 431 F.3d 861, 881 n.12 (5th

Cir. 2005) (claims not briefed on appeal are abandoned).                   For the

arrest claim,   Jones      fails   to   cite     any    evidence   that    refutes

defendants’ probable-cause evidence.             See Malacara v. Garber, 353
F.3d 393, 405 (5th Cir. 2003).          Thus, he has not shown a genuine

issue of material fact.       See Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248 (1986); United States v. Carrillo-Morales, 27 F.3d
1054, 1062 (5th Cir. 1994), cert. denied, 513 U.S. 1178 (1995).

     Next Jones asserts the defendant officers were not entitled to

qualified immunity for the entry, search, and arrest claims.

Because Jones abandoned the warrantless entry and search claims, we

need not address whether the officers were entitled to immunity for

them.   See Than v. Univ. of Tex. Med. Sch. at Houston, 188 F.3d
633, 635 (5th Cir. 1999), cert. denied, 528 U.S. 1160 (2000).

Likewise, we need not consider whether the officers have qualified

immunity for the arrest claim because Jones has failed to show

summary judgment was improper on the merits of that claim.                   Id.




                                        2
     Jones also claims the City is liable because the defendant

officers   were   ignorant   of   basic   Fourth   Amendment   principles,

proving the City failed to adequately train and supervise them.           He

does not present evidence concerning the substance of the training

or supervision.    As discussed supra and infra, he fails to show an

underlying constitutional violation.         Furthermore, he offers no

evidence that the City’s official policy makers were actually or

constructively aware of a policy against adequately training and

supervising, such that they were deliberately indifferent towards

the constitutional rights of persons who came into contact with the

police. Accordingly, Jones has failed to establish a genuine issue

of fact material to his claim for municipal liability.                 See

Meadowbriar Home for Children, Inc. v. Gunn, 81 F.3d 521, 532-33

(5th Cir. 1996); see also Michaels v. Avitech, Inc., 202 F.3d 746,

754-55 (5th Cir.)(conclusory allegations and a mere scintilla of

evidence are insufficient to defeat a summary judgment motion),

cert. denied, 531 U.S. 926 (2000).

     Finally, Jones claims the district court erred in determining

that the statute of limitations on his excessive-force claim ran

from date of his injury, and that his claim was time barred as a

result.      He maintains the claim did not accrue until he was

acquitted.    This contention was rejected in Price v. City of San

Antonio, Tex., 431 F.3d 890, 892, 894 n.8 (5th Cir. 2005).

                                                               AFFIRMED


                                     3